Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-7, 9-13 and 15 are pending in the present application.  The instant claims are rejected as indicated below.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Applicant’s statement that a duly executed Verification of Translation of the Priority Document is submitted is noted.  However, as noted above, a “certified” must” be submitted.  There was no certification of the translation submitted by applicant.

Specification
The disclosure is objected to because of the following informalities: Reaction Formula 4, on page 25, is not legible.
Appropriate correction is required.

Response to Arguments
Applicant’s amendment to the specification is noted.  However, Reaction Formula 4 is on page 25, not page 5:

    PNG
    media_image1.png
    347
    655
    media_image1.png
    Greyscale
, as indicated.
For this reason, the objection to the disclosure is maintained.

Claim Rejections - 35 USC § 112
The rejections of claim 14 under 35 USC 112, second and fourth paragraphs, as set forth in paragraphs #6 and #8 of the previous Office Action are 
made moot by the cancellation of the instant claim.

Claim Rejections - 35 USC § 103
The rejection of claim 14 under 35 U.S.C. 103 over Kwon et al. (US 8,889,840) is made moot by the cancellation of the instant claim.

The rejection of claims Claim 1-7, 9-13 and 15 under 35 U.S.C. 103 over Kwon et al. (US 8,889,840) is maintained. 
Kwon et al. teaches the production of a vascular leakage inhibitor 

    PNG
    media_image2.png
    182
    389
    media_image2.png
    Greyscale
, from pregnenolone via:

    PNG
    media_image3.png
    203
    791
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    177
    779
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    202
    802
    media_image5.png
    Greyscale
(see the entire article, especially Example 6, Scheme 13).  The reference teaches 
purification of compound SAC-1003 (i.e., instant compound 2) utilizing ethyl acetate as recited by instant claims 2, 3 and 11 (see Example 6-3),
reaction of SAC-1003 with tri-O-acetyl-D-glucal in the presence of boron trifluoride diethyl etherate as recited by instant claim 4 (see Example 6-4) and
vascular leakage inhibitor of the formula:
 
    PNG
    media_image6.png
    206
    323
    media_image6.png
    Greyscale
 and exemplifies compounds such as:

    PNG
    media_image7.png
    341
    504
    media_image7.png
    Greyscale
(see the entire article, especially Abstract, [0008]-[0012], [0014]-[0015], [0069], [0069]). 

the production of compound of formula 4 from the compound of formula 6 under acidic condition, i.e., a single reaction for the production of:

    PNG
    media_image8.png
    141
    469
    media_image8.png
    Greyscale
and the use of said compound 4 in the production of 
    PNG
    media_image9.png
    165
    242
    media_image9.png
    Greyscale
(see instant claims 1, 6 and 9);
the production of compound of formula 10 from the compound of formula 6, i.e., a single reaction for the production of:

    PNG
    media_image10.png
    140
    574
    media_image10.png
    Greyscale
and the use of said compound 10 in the production of 
    PNG
    media_image9.png
    165
    242
    media_image9.png
    Greyscale
  (see instant claim 12);
the use of catalysts such as perfluoro-1-alkylsulfonate (see instant claims 4 and 5) and
the compound of formula 4: 
    PNG
    media_image11.png
    170
    263
    media_image11.png
    Greyscale
(see instant claim 15).
As noted above, Kwon teaches:

    PNG
    media_image12.png
    172
    886
    media_image12.png
    Greyscale
, which differs only in the use of acid condition in the reaction for the cleavage of the 3-ether bond and the production of compound 2; and 

    PNG
    media_image13.png
    168
    943
    media_image13.png
    Greyscale
, which differs only in the production of the intermediate compound:

    PNG
    media_image14.png
    141
    258
    media_image14.png
    Greyscale
.
However, acidic cleavage of ethers is well known in the chemical art and as evidence by Kwon, said bond can be cleaved under acidic condition:

    PNG
    media_image15.png
    165
    564
    media_image15.png
    Greyscale
; and the Court has held: 

    PNG
    media_image16.png
    180
    801
    media_image16.png
    Greyscale
, i.e., absence a showing of new or unexpected results, the changes in sequence of reaction is prima facie obvious. See MPEP § 2144.04 (IV)(C). 
Applicant's disclosure in Table 1 of the present specification of improved yield is noted:

    PNG
    media_image17.png
    712
    644
    media_image17.png
    Greyscale
.  However, the showing is not a true side-by-side comparison.  As noted by applicant, the results are based on a scaled up of the claimed invention vs a small scale of the prior 

if, as suggested by applicant, the use of an intermediate that differs from the conventional method, i.e., two-step reaction in the prior art vs one-step reaction in the present invention results in unexpected results, than the only difference in the comparative experiment should be said two-step vs one-step reaction; and
the reagents and reaction conditions of the instant claims overlap with those of the prior art process. Therefore, apart from the use of acidic condition in step 3, the reagents and the reaction conditions should be the same for a true side-by- side comparison. For example, in step 1, Table 1 indicates the use of TEA as a stabilizer but the claimed invention is not limited to the use of TEA in step 1.
In other words, applicant's statement that the overall yield is improved in the present invention is noted but not considered unexpected. 

Lastly,
as recognized by MPEP § 2144.06, substituting art-recognized equivalents for a known purpose is prima facie obvious, and “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.” In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Therefore, the substitution of one Lewis acid catalyst, i.e., borontrifluoride diethyl etherate, with another Lewis acid catalyst, such as, perfluoroalkanesulfonates would be prima facie obvious (see for example, US 5,631,371, col. 4, lines 24-34; US 6,492,565, col. 1, lines 10-18 and 39-42); and
instant claim 15 is drawn to compound of formula:

    PNG
    media_image11.png
    170
    263
    media_image11.png
    Greyscale
.  As indicated above, Kwon teaches

    PNG
    media_image6.png
    206
    323
    media_image6.png
    Greyscale
 and exemplifies compounds such as:

    PNG
    media_image18.png
    347
    480
    media_image18.png
    Greyscale
, each of which differs from the claimed compound in a single position (see arrows above).  However, Kwon teaches and exemplifies R1 as hydrogen as well as 25-COOH. Therefore, modification of any of the exemplified compound with the production of the claimed compound is rendered prima facie obvious. The motivation is based on the teachings of Kwon that the compound obtained would also be useful as a vascular leakage inhibitor.
Therefore, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
the two-process reaction provided in Kwon was simplified to a single process, thereby increasing the efficiency of the reaction, resulting in distinguishable constitution and superior effect, i.e., while the claimed method results in preparation of the final compound through 3 steps from a starting material (Formula 6) in which THP is bound, Kwon discloses a preparation method for the final compound through 4 steps; the simplified, claimed method is capable of improving the yield, which would not have been predicted by one skilled in the art;
the intermediates isolated and purified during the claimed methods are also distinguished;
Kwon utilizes ‘column chromatography’ as the purification method for isolating compounds whereas the compounds of the present discloser are isolated and purified by recrystallization, which is capable of isolated compound more conveniently and at higher yield compared to Kwon; compared to Kwon, which discloses the compounds isolated in mg scale, the compounds isolated in each step of the present disclosure are all in gram (g) scale; the claimed method is capable of preparing a novel vascular leakage blocker at high yield by providing a method of preparing a final target compound more efficiently than Kwon, thus allowing efficient, economical, mass-production of pharmaceutical compounds;
In addition to the foregoing, Applicant submits that the claimed method is distinguishable from Kwon in that the target compounds prepared according to 

the preparation method according to claims 1, 9 and 13 of the present application has the surprising technical effect of improving the entire yields compared to those of Kwon; and
the reaction reagents used in the claimed method further distinguish the present invention from Kwon.
Applicant’s argument was considered but not persuasive for the following reasons.
The rejection is based on the obviousness of the claimed invention in light of the teachings of the cited reference and the level of skill of the ordinary artisan in the chemical art at the time of the present invention.

The only difference between the process of claims 1 and 9 and the prior art process is the use of acid condition in step 2, removing the 3-tetrahydropyran group before the esterification of the 25-COOH group, i.e., Kwon removes said 3-tetrahydropyran group under acid condition after esterification of 25-COOH.   
As recognized by MPEP § 2144.04(IV)(C), the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (selection of any order of mixing ingredients is prima facie obvious).
Additionally, because each reaction is complete in itself, the skilled artisan would have the reasonable expectation that the addition of acid to:

    PNG
    media_image19.png
    130
    433
    media_image19.png
    Greyscale
as taught by Kwon would also result in the removal of the 3-tetrahydropyran and the production of:

    PNG
    media_image20.png
    109
    205
    media_image20.png
    Greyscale
in a single step, as recited by the instant claims 1 and 9.  The same applies to instant claim 13, i.e., the addition of an alcohol to the above process step of Kwon would result in the esterification of the obtained 25-COOH and the production of:
 
    PNG
    media_image21.png
    165
    272
    media_image21.png
    Greyscale
in a single step.

Applicant argues the intermediates isolated and purified during the claimed methods are also distinguished.  
However, the skilled artisan would know that change in the order of the reaction steps would result in different intermediates.  In other words, the difference in intermediates obtained would have been obvious to the skilled artisan in the art.
The compound of claim 15 is encompassed by the prior art genus and differ from the exemplified compounds in a single position:

    PNG
    media_image11.png
    170
    263
    media_image11.png
    Greyscale
(claimed compound) and compounds exemplified by Kwon:

    PNG
    media_image18.png
    347
    480
    media_image18.png
    Greyscale
.  The modification of any of the exemplified prior art compounds, as cited above, in order to obtain the instantly claimed compound is rendered prima facie obvious.  The 

Applicant also argues difference in purification methods, phase of the final compound and reaction reagents.  The examiner notes that the independent claims are not limited by specific purification method or phase of the final compound or reagents.  
Purification via crystallization or via chromatography are well known in the chemical art as evidenced by Kwon (see Example 3-4 for recrystallization).  Therefore, replacing one purification process for another would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.
As recognized by MPEP § 2144.06, substituting art-recognized equivalents for a known purpose is prima facie obvious, and “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.” In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Lastly, applicant argues improved yields compared to those of Kwon.  If applicant’s argument is that the combination of reaction steps or change in the order of reaction steps results in improved yields that would not have been obvious, it is suggested that a side-by-side comparison wherein the only difference is the combination of reaction steps and/or change in the order of the reaction steps.  Applicant can not argue unexpected results are obtained using difference amounts of the starting materials (grams vs milligrams) and reaction conditions, such as, reaction temperature.  The skilled artisan in the art at the time of the present invention would know that said differences would affect the overall yield.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628